PER CURIAM.
We reverse appellant’s adjudication of delinquency due to a lack of evidence of his participation in a burglary and theft from an automobile. The only proof implicating the appellant was that he was seen getting into the rear of a car immediately after the theft and leaving the area with two other individuals, one of whom was found in possession of property stolen at the scene. This proof, standing alone, is insufficient to sustain a conviction. State v. Law, 559 So.2d 187 (Fla.1989); J.F., a child, 564 So.2d 269 (Fla. 4th DCA 1990); Taylor v. State, 446 So.2d 213 (Fla. 4th DCA 1984); Owen v. State, 432 So.2d 579 (Fla. 2d DCA 1982); Lockett v. State, 262 So.2d 253 (Fla. 4th DCA 1972).
GLICKSTEIN, GUNTHER and STONE, JJ., concur.